United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                     REVISED OCTOBER 26, 2005
                                                           September 30, 2005
               IN THE UNITED STATES COURT OF APPEALS
                                                         Charles R. Fulbruge III
                         FOR THE FIFTH CIRCUIT                   Clerk



                             No. 04-50527



UNITED STATES OF AMERICA

                                                 Plaintiff-Appellee
versus


SAMUEL SALDANA, JR
                                                 Defendant-Appellant

_________________________________________________________________



                             No. 04-50591



UNITED STATES OF AMERICA

                                                 Plaintiff-Appellee
versus


SAUL SALDANA
                                                 Defendant-Appellant


                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                       --------------------

Before JONES, WIENER, and CLEMENT, Circuit Judges.

WIENER, Circuit Judge:
     Defendants-Appellants, twin brothers Samuel and Saul Saldana,

challenge their respective convictions for corruptly endeavoring to

impede the administration of Internal Revenue laws and for filing

false statements.      They also contend that the district court

sentenced them in violation of their Sixth Amendment rights in

light of   the    Supreme   Court’s    recent    United   States   v.    Booker

decision or, in the alternative, that the sentences imposed by the

district court were unreasonable. Although the brothers were tried

and sentenced separately, they moved successfully to have their

cases consolidated on appeal.         Following oral argument, we issued

an order of limited remand regarding Samuel’s sentence to allow the

district court to provide written reasons for its upward departure

in that sentence.1      Having received and reviewed such written

reasons from the district court, we now affirm both defendants’

convictions and sentences.

                       I.    FACTS AND PROCEEDINGS

     Samuel and Saul were indicted by a Grand Jury on one count

each for corruptly endeavoring to obstruct and impede the due

administration of Internal Revenue Laws in violation of 26 U.S.C.

§ 7212(a) (“§ 7212").       Saul was indicted on twelve, and Samuel on

sixteen, additional counts for filing false statements in violation

of 18 U.S.C. § 1001(a)(3) (“§ 1001").           The government charged the

brothers   with    filing    false     tax   reports      regarding     several


     1
      See 18 U.S.C. § 3553(c).

                                       2
individuals for the purpose of triggering Internal Revenue Service

(“IRS”)      audits       and   thereby         harassing    and    intimidating          these

individuals. Different juries convicted each brother on all counts

at separate trials before the same district judge.

       The       brothers    were    convicted        for   sending       IRS     Forms   8300

(“8300s”), “Report of Cash Payments over $10,000 Received in a

Trade      or     Business,”2       to    the    IRS,     falsely       stating    that     the

defendants had paid or received cash payments to or from a number

of individuals identified in such forms.                         On the portion of the

8300s that request information regarding the amount of money

exchanged by the filer with another party, the defendants either

left       the    space     blank    or     wrote      $10,000     or    filled     in     some

astronomical              figure         such        as     $213        quintillion          or

$1,955,000,000,000,000.              None of the persons identified in these

forms had ever received any money from, or given any money to,

either defendant. No one disputes that each brother engaged in the

acts with which he was charged.                      Rather, each trial centered on

whether the defendant harbored the requisite intent “corruptly” to

obstruct the administration of Internal Revenue laws.

       Each of the individuals with whom, on the 8300s, Saul and

Samuel claimed to have transacted was in some way connected with

       2
       The IRS monitors large payments between businesses with
8300 forms; if a filer believes that the payment may not have
been reported, he may check a box labeled “suspicious
transaction.” If the box is checked, a form is sent to the
individual named on the form requesting more information. 8300
forms are signed under penalty of perjury.

                                                 3
state or local government.         Most of the individuals targeted by

Saul had never met him but (1) had written to him letters about his

tax obligations, (2) had otherwise assessed fines or penalties for

the government, or (3) were lawyers representing governmental

entities that were seeking to assess fines, penalties or taxes

against him.    Samuel targeted judges and attorneys involved in

proceedings against him or other public officials against whom he

bore grudges.

     Saul argues that he filed these 8300s in good faith, having

learned about this tactic in a “tax course” that he attended with

his fiancée, which course purported to inform those in attendance

about a so-called “redemption” or “charge-back” process.                 This

process purportedly permits individuals to redeem money from the

government for a variety of nonsensical reasons, including that the

government has an account for each citizen that is linked to the

citizen’s birth certificate.

     Saul attempted to introduce into evidence “black manuals” that

he claims to have received in this class and that explain this

process.     The trial court refused to allow the manuals into

evidence,   ruling   that   they    were,      alternatively,     inadmissible

hearsay,    cumulative   evidence,       and    would   confuse    the   jury.

Nevertheless, Saul testified to the jury that he relied on these

manuals and generally described the “redemption process.”                   An

acquaintance of Saul’s, Rick Garcia, testified that Saul advised

him to file false 8300s against a judge presiding over Garcia’s

                                     4
narcotics trafficking trial, as doing so would intimidate the judge

and cause him to “back off” from Garcia’s case.

     At each trial, IRS Special Agent Jeff Allen testified that the

defendants’    actions   cost   the       IRS   several   hundred   hours   of

investigative manpower, requiring numerous levels of administrative

review.   At Samuel’s trial, Allen testified additionally that

Samuel was an anti-government tax protester who did not believe the

IRS had jurisdiction over him and that, in filing the 8300s, Samuel

sought to retaliate, intimidate, and harass the persons named in

these forms.    Allen stated that this is a common scheme used by

anti-government protestors against public officials with whom the

protestors have come into contact.

     The targets of the false report forms testified at trial,

stating that they had experienced various levels of concern,

primarily about the possibility of an audit or, for many of the

public officials, about their reputations if the public were to

believe that they had received large sums of unreported income.

None of the targeted persons was audited by the IRS or employed an

attorney to defend them.

     June Collerd, the mother of Samuel’s children, testified that

Samuel sent her an e-mail during a custody battle, advising that he

would report her to the IRS, the Treasury Department, and six other

federal agencies.    Collerd stated that Samuel also told her that

public officials involved in the custody case would “get theirs,”

that he was “going to get them,” or that they would “pay for what

                                      5
they did to him.”

     The   trial   court   sentenced    Saul   to   a   six   month    term    of

imprisonment on each count, ordering (1) that he serve counts one

through four consecutively with counts five through thirteen to run

concurrently, for a total incarceration of twenty-four months, (2)

that he remain on supervised release for three years, and (3) that

he pay a $1,300 mandatory assessment.          The court sentenced Samuel

to consecutive ten-month terms of imprisonment on six counts, and

concurrent terms of imprisonment on the remaining eleven counts,

for a total of sixty months imprisonment.           In addition, the court

ordered Samuel to be placed on supervised release for a term of one

year on count one and three years on counts two through seventeen,

to run concurrently, for a total of three years supervised release.

The court also imposed a mandatory assessment of $1,700.

     In    directly   appealing    his    conviction,         each    defendant

challenges the district court’s interpretation of § 7212 and also

challenges his sentence.     Saul also appeals the court’s refusal to

allow his tax manuals into evidence.

                             II.   ANALYSIS

A. 26 U.S.C. § 7212: Defining “Corruptly”

     1.    Standard of Review

     As each brother makes an identical argument with respect to

the first issue on appeal, we discuss their cases together.                   All

parties characterize the defendants’ first argument as a challenge

to the sufficiency of the evidence, but it actually implicates the

                                    6
proper interpretation of § 7212(a), which prohibits

      corruptly or by force or threats of force . . .
      endeavor[ing] to intimidate or impede any officer or
      employee of the United States acting in an official
      capacity under this title, or in any other way
      corruptly or by force or threats of force . .
      .obstruct[ing] or imped[ing], or endeavor[ing] to
      obstruct or impede, the due administration of this
      title.

The brothers argue that the evidence did not support the jury’s

finding that either acted “corruptly” within the meaning of §

7212(a).   They insist that our case law requires the government to

show that the defendant sought an unfair benefit or advantage under

the tax laws to prove that he acted with the requisite intent.

      Although the government in its response frames the defendants’

challenges as going to the sufficiency of the evidence to show that

the   brothers   sought   an   unfair   advantage   or   benefit   without

reference to the tax laws, the prosecution points out that, at

Samuel’s trial, the court instructed the jury —— without defense

objection —— on the meaning of “corruptly:”         “To act ‘corruptly’

means to act knowingly and dishonestly with the specific intent to

secure an unlawful benefit either for oneself or for another.” The

record shows that an identical instruction was given to the jury in

Saul’s case, also without objection by the defendant.

      Ordinarily, we review issues of statutory interpretation de

novo.3    In this case, however, neither defendant objected to the

      3
       ADM/Growmark River Sys. v. Lowry, 234 F.3d 881, 886 (5th
Cir. 2000).


                                    7
trial court’s instructions to the jury defining “corruptly,” so we

review that instruction for plain error.4       To prevail under this

standard of review, a defendant must demonstrate “(1) that an error

occurred; (2) that the error was plain, which means clear or

obvious; (3) the plain error must affect substantial rights; and

(4) not correcting the error would seriously affect the fairness,

integrity, or public reputation of judicial proceedings.”5

     2.        Jury Instructions

     At the outset, we must determine whether the district court’s

instructions to the jury were erroneous.6       Defendants attempt to

argue that the district court should have instructed the jury that

“corruptly,” as used in § 7212, means intentionally endeavoring to

gain an advantage or benefit inconsistent with a person’s rights

and duties under the tax laws.          The Internal Revenue Code’s

criminal section does not define “corruptly,”7 yet defendants

assert that we have defined “corruptly” with this reference to the

tax laws when evaluating § 7212.8      In so doing, defendants rely on


     4
         Russell v. Plano Bank & Trust, 130 F.3d 715, 721 (5th Cir.
1997).
     5
         Id.
     6
         Id.
     7
       Black’s Law Dictionary defines “corruptly” as used in
criminal-law statutes as “indicates a wrongful desire for
pecuniary gain or other advantage.” Black’s Law Dictionary 371
(8th ed. 2004).
     8
       See United States v. Reeves, 752 F.2d 995, 1001-1002 (5th
Cir. 1985) (“Reeves I”).

                                   8
United States v. Reeves9 —— in actuality, two cases.

     In Reeves I, we reversed the defendant’s conviction for

violating § 7212, holding that the district court had wrongly

interpreted “corruptly” to mean “with improper motive or bad or

evil purpose.”10     Defendants are correct in noting that we stated

in   Reeves    I    that   “[t]he    legislative      history    supports      an

interpretation of § 7212(a) as forbidding endeavors intended to

give some advantage inconsistent with the rights and duties of

others under the tax laws.”11        Defendants fail to mention, however,

that, without any reference to the tax laws, we went on to state in

the same paragraph that “[a]ccordingly, the legislative history of

section 7212(a)      supports    interpreting      its   prohibition     against

‘corruptly’    endeavoring      to   impede   or    obstruct     Title    26   as

forbidding those acts done with the intent to secure an unlawful

benefit    either    for   oneself    or   for     another.”12     Even     more

significantly, our actual holding in Reeves I made no mention of

benefits or advantages obtained under the tax laws: “We hold that

the filing of frivolous common law liens with the intention of

securing improper benefits or advantages for one's self or for

others constitutes a prohibited corrupt endeavor under section


     9
       782 F.2d 1323 (5th Cir.), cert denied, 479 U.S. 837 (1986)
(“Reeves II”) (citing Reeves I, 752 F.2d at 1001-02)
     10
752 F.2d at 998.
     11
          Id. at 1000 (emphasis added).
     12
          Id. at 1001.

                                       9
7212(a).”13     We remanded Reeves’s case for a determination whether

he had acted “corruptly” under this new definition.

       When, in Reeves II, we heard the defendant’s second appeal

from    conviction,    we   reiterated      our   earlier   holding   without

reference to an improper benefit or advantage under the tax laws.

Defendants’ argument therefore rests on one statement in Reeves I

that was not the holding and was not repeated anywhere else in

either opinion.14

       Other    circuits,   many   citing     Reeves,   have   also   defined

“corruptly” under § 7212 as meaning “to act with the intent to

secure an unlawful advantage or benefit either for one's self or

for another” without addressing whether the advantage or benefit is

confined to benefits under the tax laws.15          Although the advantages

       13
            Id. at 1001-02 (emphasis added).
       14
       One of our later opinions has re-stated the
Reeves definition of “corruptly” without reference to the tax
laws. See United States v. Andersen, 374 F.3d 281, 293-294 (5th
Cir. 2004) (defining “corruptly” with respect to 18 U.S.C. §
1512(b): “In United States v. Reeves, for example, we defined
the term to be an intent to “secure improper benefits or
advantages for one's self or for others.”).
       15
       See, e.g., United States v. Kelly, 147 F.3d 172, 177 (2d
Cir. 1998); United States v. Wilson, 118 F.3d 228, 234 (4th Cir.
1997) (“We have held that the term ‘corruptly,’ as used in [§
7212] forbids acts committed with the intent to secure an
unlawful benefit either for oneself or for another.”); United
States v. Winchell, 129 F.3d 1093, 1098 (10th Cir. 1997) (“As
used in this section, to act corruptly means to act with the
intent to secure an unlawful benefit either for oneself or for
another.”); United States v. Hanson, 2 F.3d 942, 946 (9th Cir.
1993) (citing Reeves I, 752 F.2d at 998-99); United States v.
Popkin, 943 F.2d 1535, 1540 (11th Cir. 1991) (“We agree with the
definition adopted in Reeves. It comports with our view that

                                     10
or benefits sought by the defendants in those cases were often

related to manipulation of the tax laws, none of the decisions

listed has relied on or emphasized this fact or included “under the

tax laws” in their holdings.                In fact, the Eighth and Sixth

Circuits have upheld convictions under § 7212 when the defendants

had not sought any advantage under the tax laws.                        The Eighth

Circuit in United States v. Yagow noted only that the defendant

sought a financial advantage, not an advantage under the tax laws,

by filing fraudulent IRS forms.16            In a case very similar to the

instant one, United States v. Bowman, the Sixth Circuit affirmed a

defendant’s     conviction     for    violation     of    §   7212(a)    when   the

defendant    had   filed   false     1099    and   1096   forms   for    the    sole

purpose    of   intimidating    and    harassing      his     creditors.17      The

Bowman court held that the defendant’s conduct fell within the

ambit of § 7212(a)’s proscribed conduct even though he sought no

financial advantage or benefit for himself under the tax laws.18


‘corruptly’ was used in § 7212(a), as in the general obstruction
of justice statute, to prohibit all activities that seek to
thwart the efforts of government officers and employees in
executing the laws enacted by Congress.”).
     16
       953 F.2d 423, 427 (8th Cir. 1992). The Yagow defendant
sent fraudulent 1099 and 1096 forms to individuals involved in
repossessing much of his property during a bankruptcy action and
to individuals involved in a state prosecution against his son
for alcohol possession; the defendant also submitted the forms to
the IRS. Id. at 425-26.
     17
          United States v. Bowman, 173 F.3d 595, 596-97 (6th Cir.
1999).
     18
          Id. at 600.

                                       11
      In the context of these holdings by other circuits, the facts

that (1) the Reeves holdings did not include under the tax laws,

and (2) the language of the statute itself does not require that an

individual intend to procure a benefit for himself under the tax

laws to have formed the requisite mens rea, we hold that the

district court did not err —— certainly not plainly —— in its jury

instructions.     We do not address whether a defendant must be

seeking a financial advantage, as in Yagow,19 or whether § 7212 is

aimed at any behavior that seeks to thwart government efforts to

execute tax laws, as the Eleventh Circuit has held,20 because the

defendants in this case sought to do both.21

B.   Admission of Saul Saldana’s “Tax Manuals”22

     1.     Standard of Review



     19
953 F.2d at 427.
     20
          See Popkin, 943 F.2d at 1540.
     21
       Defendants did not actually brief a colorable challenge
to the sufficiency of the evidence but only challenged that the
evidence did not support that they sought an unfair benefit or
advantage under the tax laws —— therefore we need not consider
this argument on appeal. Cinel v. Connick, 15 F.3d 1338, 1345
(5th Cir. 1994) (“A party who inadequately briefs an issue is
considered to have abandoned the claim.”) (citing Villanueva v.
CNA Ins. Cos., 868 F.2d 684, 687 n.5 (5th Cir. 1989)).
     In any event, in light of our holding that “corruptly” does
not include a requirement that the government prove that
defendants sought such an advantage under the tax laws, there can
be no doubt that defendants’ convictions were supported by
sufficient evidence, as a rational jury could have found the
essential elements of the crime beyond a reasonable doubt.
See Jackson v. Virginia, 443 U.S. 307, 319 (1979).
     22
          Samuel Saldana did not appeal this issue.

                                  12
     We review the admission or exclusion of evidence for abuse of

discretion.23     If we conclude that a district court has abused its

discretion, we apply the harmless error doctrine.24     Accordingly,

unless the trial court has abused its discretion and a substantial

right of the defendant has been affected, we will not reverse on

the basis of the evidentiary ruling in question.25

     The government advances that we should review Saul’s challenge

to the district court’s exclusion of the manuals for plain error,

because he did not counter the government’s hearsay objection at

trial and raises his non-hearsay argument for the first time on

appeal.26       Even if we assume arguendo that the district court

plainly erred when it excluded the manuals as hearsay, we conclude

that the court did not abuse its discretion when it decided to

exclude the manuals as cumulative and as potentially confusing to

the jury.

     2.     Rule 403

     Saul challenges the district court’s decision to exclude the

“black manuals” that he claims to have received in a tax class at

which he purports to have learned about the “charge-back” or


     23
          United States v. Powers, 168 F.3d 741, 748 (5th Cir.
1999).
     24
          Id.
     25
          United States v. Asibor, 109 F.3d 1023, 1032 (5th Cir.
1997).
     26
          See Johnson v. United States, 520 U.S. 461, 465-66
(1997).

                                   13
“redemption” process.          Saul contends that his receipt of and

reliance on these manuals demonstrate his good-faith belief and

intent to use a valid legal process to discharge his property taxes

and other public debts.        The government counters that Saul and his

girlfriend,     Peggy      Briggs,    were   allowed       to    testify      without

contradiction about the charge-back scheme, and that Saul also

testified about his reliance on the manuals and their contents.

The government states that the district court properly excluded the

manuals both as hearsay and because the manuals’ probative value

was not outweighed by their potential to confuse the jury.

      The manuals at issue are plastic three-ring binders containing

a random assortment of Xerox copies of statutes, cases, printed-out

e-mails, banking and credit card instructions, and various bizarre

papers, such as a chart illustrating the “Diogenes Historical

Society” contrast of “Our Creator’s Law” and “Man’s Legal System,”

a copy of the Communist Manifesto, a comic strip, and a description

of   the   movie,    The   Matrix.      There   is    no    summary      or   obvious

organization of the contents, but the binders do contain copies of

IRS Forms 8300, suspicious activity reports, and instructions on

something that looks similar to what Saul described as the charge-

back process.       The binders are labeled with a piece of paper on

which “Redemption Process” is hand-written in felt-tip marker.

      Rule 403 of the Federal Rules of Evidence (“FRE 403") permits

a trial court to exclude evidence if “its probative value is

substantially       outweighed   by    the   danger    of       unfair   prejudice,

                                        14
confusion   of   the       issues,    or    misleading    the     jury,    or   by

considerations   of    undue     delay,      waste   of   time,    or     needless

presentation of cumulative evidence.”           In this case, the manuals’

probative   value     is    slight:    They    are   cumulative      of    Saul’s

unchallenged testimony that he relied on the tax class and these

binders in implementing the redemption process.27            Their appearance

is so unprofessional and random that, if anything, they undermine

Saul’s arguments that he truly believed that he engaged in a

legitimate legal process.        The manuals’ potential to confuse the

jury, in contrast, was quite high.            They contain inaccurate legal

advice and an assortment of strange and unrelated documents that

have nothing to do with taxes or with this case.28

      The trial court did not abuse its discretion in excluding the

manuals on the basis of FRE 403's balancing.              Even if the manuals

were not inadmissible hearsay, because their admittance was sought


     27
        See United States v. Insaulgarat, 378 F.3d 456, 466 (5th
Cir. 2004) (holding that, although the defendant argued that
police reports would have boosted his credibility by
demonstrating that he protested his innocence from the moment of
arrest, the defendant himself testified to his statements at the
time of his arrest and the police officer did not testify
otherwise —— thus the evidence was cumulative and the district
court did not abuse its discretion by excluding it).
     28
       See United States v. Flitcraft, 803 F.2d 184, 186 (5th
Cir. 1986) (holding that the district court did not abuse its
discretion in excluding documents in a similar tax-protester
case, in which the defendants claimed to have relied on case law
and documents in making their decision not to pay federal income
taxes, because the documents were needlessly cumulative and
confusing to the jury, as the documents suggested that the law
was unsettled).

                                       15
not    for     the    truth      of    the   matter      asserted    but    to    show   the

defendant’s belief in the “redemption process,”29 the district court

exercised appropriate discretion when it decided that the probative

value of the manuals did not outweigh their potential to confuse

the jury.

C.     Sentencing Challenges

       Samuel and Saul raise objections to their sentences under the

Supreme       Court’s      recent      opinion     in    United   States     v.   Booker,30

contending that the district court increased their sentences beyond

that authorized by the jury verdict.                      They argue that the court

based their sentences on facts not proved to a jury or admitted by

defendants,          and   did    so     while     proceeding       under    a    mandatory

Guidelines regime, thereby violating defendants’ Sixth Amendment

rights.       Additionally, Saul argues that the district court based

its decisions to depart upwardly on impermissible factors.                               And,

both        defendants      insist       that      the     sentences        imposed      were

unreasonable.

       1.      Standard of Review

       Saul did not raise any Sixth Amendment argument or challenge

the Sentencing Guidelines before the district court, so we review


       29
       United States v. Cantu, 876 F.2d 1134, 1137 (5th Cir.
1989) (holding that statements made by out-of-court declarant
were not hearsay, because the defendant offered them as proof of
his own state of mind, not as proof of the truth of the matter
asserted).
       30
            125 S. Ct. 738 (2005).

                                              16
his Booker claim for plain error only.31                  Samuel did preserve this

objection     before   the     district    court,     so     we   review   his   Sixth

Amendment challenge for harmless error.32

      Additionally, Booker directs us to review upward departures

for   reasonableness      as    required       by   the    pre-2003   Prosecutorial

Remedies and Tools Against the Exploitation of Children Today Act

(the “PROTECT Act”).33         As we explained in United States v. Smith,

this circuit used an abuse-of-discretion standard to review the

reasonableness of upward departures under the pre-2003 PROTECT

Act.34     Accordingly, we now evaluate the district court’s decision

to depart upwardly and the extent of that departure for abuse of

discretion.35

      2.     Saul Saldana

             a.   Sixth      Amendment     Challenge:         Plain   Error      Review

      It is clear, after Booker, that the district court committed

plain error when it departed upward on Saul’s sentence and did so


      31
           United States v. Mares, 402 F.3d 511, 520 (5th Cir.
2005).
      32
           See id. at 520 n.9.
      33
           125 S. Ct at 765.
      34
       -- F.3d --, 2005 WL 1663784, at *4 and n.24 (5th Cir.
July 18, 2005).
      35
       United States v. Simkanin, 420 F.3d 397, 415 (5th Cir.
2005) (noting that “the appropriate standard of review to employ
when reviewing a district court’s decision to depart upwardly
from the Guidelines range... [is] the abuse-of-discretion
standard”); Smith, 417 F.3d at 492 (reviewing the extent of the
upward departure for an abuse of discretion).

                                          17
based on facts not admitted by the defendant or found by the jury.36

We hold, however, that Saul cannot show that such error affected

his substantial rights.      To meet the plain error standard, a

defendant must show that a district court’s error affected the

outcome of the proceedings.37   Saul cannot meet his burden to show

that, if the district court had sentenced him under an advisory

rather than mandatory sentencing guidelines system, it would have

sentenced him differently.    There is simply nothing in the record

to indicate that the court would have decided differently had it

not been bound by the Guidelines.38 We therefore hold Saul’s Booker

argument to be unavailing.

            b.   Upward Departure

     Saul also challenges the district court’s upward departure,

arguing that the court based its decision on impermissible factors

and that the extent of the departure was unreasonable.   Saul’s Pre-

Sentence Investigative Report (“PSR”) grouped all thirteen counts

together in accordance with the grouping requirements in United



     36
          See Mares, 402 F.3d at 520.
     37
          Id. at 521.
     38
       Id. In fact, we doubt whether a defendant could ever
overcome plain error review of a claimed Booker violation in
cases where the district court has upwardly departed. See United
States v. Lee, 399 F.3d 864, 867 (7th Cir. 2005) (“By moving up,
the judge evinces not only a belief that discretion exists but
also a disposition to exercise it adversely to the accused. Such
a judge, knowing that Booker affords yet more latitude, might
impose a sentence higher still; knowledge that freedom has
increased would not induce the judge to reduce the sentence.”).

                                    18
States Sentencing Guidelines (“U.S.S.G.”) § 3D1.2.           His base

offense level for this group was calculated to be eight, including

a two-level enhancement for obstruction of justice,39 under U.S.S.G.

§ 2T1.1.40   The 1998 edition of the Guidelines was used to avoid ex

post facto problems; his criminal history category was I. Together

with his base offense level, this yielded a prison sentence range

of zero to six months, probation of one to five years, and

supervised release for Count one of one year and counts two through

thirteen of two to three years.        The district court ordered that

the sentences for counts one through four run consecutively, for a

total term of imprisonment of 24 months, with the remaining counts

to be served concurrently; three years supervised release; and a

$1300 mandatory fee assessment.41

     39
       The PSR recommended, and the trial court adopted, a two-
level enhancement under U.S.S.G. § 3C1.1 n. 4(e) because he
willfully failed to appear as ordered for a judicial proceeding,
specifically, his trial.
     40
       U.S. Sentencing Guideline § 2T1.1 (1998) provides a base
offense level for crimes involving tax evasion, willful failure
to file returns, supply information or pay tax; or filing
fraudulent or false returns, statements, or other documents.
     41
       The district court’s decision to run sentences on four of
Saul’s 13 counts of conviction is an upward departure, as Saul’s
sentence of twenty-four months’ imprisonment exceeded his total
punishment authorized under the Guidelines, which was six months.
A sentence exceeding the total punishment permitted under the
Sentencing Guidelines, defined as the defendant’s combined base
offense level correlated with his appropriate criminal history
category, includes an upward departure. United States v.
Martinez, 274 F.3d 897, 903-04 (5th Cir. 2001). After it
considers the factors listed under 18 U.S.C. § 3553(a), a
district court has discretion under 18 U.S.C. § 3584 to depart
upwardly by running sentences consecutively, even when U.S.S.G. §

                                  19
     Prior to Booker, a district court could upwardly depart under

the Guidelines if “there exists an aggravating. . . circumstance of

a kind, or to a degree, not adequately taken into consideration by

the Sentencing Commission in formulating the Guidelines.”42    The

Sentencing Commission intended for sentencing courts “to treat each

guideline as carving out a ‘heartland,’ a set of typical cases

embodying the conduct that each guideline describes.”43     If the

court considered a factor in its decision to depart that the

Guidelines either discouraged or had already included in some other

way, the court could upwardly depart only “if the factor is present

to an exceptional degree or in some other way makes the case




5G1.2 would otherwise mandate that the sentences run
concurrently. See United States v. Candelario-Cajero, 134 F.3d
1246, 1249 (5th Cir. 1998). Section 3553(a) requires
consideration of, inter alia, the nature and circumstances of the
offense and the history and characteristics of the defendant; the
need for the sentence to reflect the seriousness of the offense,
promote respect for the law, and provide just punishment; the
kinds of sentences and sentence ranges available under the
guidelines; the Sentencing Guidelines’ policy statements; and the
need to avoid unwanted sentence disparities among defendants with
similar records found guilty of similar conduct.
     42
       18 U.S.C. § 3553(b), excised by Booker, 125 S. Ct. at
764; Koon v. United States, 518 U.S. 81, 95-96 (1996); U.S.
Sentencing Guideline § 5K2.0 (1998).
     43
       Koon, 518 U.S. at 93 (quoting U.S. Sentencing Guidelines
Ch. 1 Pt. A(4), The Guideline’s Resolution of Major Issues
(1998)); see also United States v. Winters, 174 F.3d 478, 482
(5th Cir. 1999) (“The Guidelines Manual explains that it intends
each guideline to create a heartland of typical cases” and
departure is appropriate only if conduct in a given case differs
significantly from the norm and such that the crime is “outside
this heartland.”).

                                20
different from the ordinary case where the factor is present.”44

     Although       district    courts    are   no    longer     bound    by   the

Guidelines,     they    still     must    consider    them,      including     the

appropriate sentencing range, and state reasons for imposing a

sentence outside that range.45           A sentencing court does not abuse

its discretion in deciding to upwardly depart when its reasons for

doing so (1) advance the objectives set forth in 18 U.S.C. §

3553(a)(2); (2) are authorized by 18 U.S.C. § 3553(b); and (3) are

justified by the facts of the case.46           A district court’s reasons

supporting its choice of a sentence must be included, with some

specificity, in its written order of judgment or commitment under

18 U.S.C. § 3553(c).47

     At    Saul’s    sentencing    hearing,     the   district    court    orally

explained its reasons for departing as the harm done by the

defendant, his disrespect for the law, the fear he caused, and the

number of times that he committed the crime.            The court went on to

say that Saul was “involved in legal processes in which he caused


     44
          Koon, 518 U.S. at 96.
     45
          Booker, 125 S. Ct. at 767; Mares, 402 F.3d at 519.
     46
       18 U.S.C. § 3742(j) (1). Although Booker excised §
3553(b), the directive to consider the heartland of an offense
and enumerate particular reasons for a departure from the
sentencing range lives on in U.S. Sentencing Guideline § 5K2.0
and, implicitly, in § 3553(a)’s requirement that the court
consider the guidelines and the appropriate sentencing range and
§ 3553(c)’s requirement that the court enumerate reasons for
sentencing without the range.
     47
          Mares, 402 F.3d at 519 n.8.

                                         21
the stop of those legal processes, not just on one occasion, but on

13 separate occasions.” In contrast, the court’s written statement

of   reasons       said   only   that     it      upwardly   departed   because      the

Sentencing Commission had not adequately addressed the harm caused

when the offense occurs on multiple counts, and because Saul, by

his conduct, caused “legal stoppage.”48

       Saul argues that a district court may not upwardly depart

based on the number of counts of conviction, because the Guidelines

specify a method for calculating an offense level for defendants

convicted on several counts related to similar activity.49                            He

cites United States v. Miller, in which we held that “[t]he mere

fact        that   defendant's         commission      of     crimes    in    separate

jurisdictions        exposed     him    to   separate       prosecutions     (and   thus

possibly a longer sentence) is not, in our view, a sufficient

reason for a departure.”50

       48
       We have expressed doubt whether, under 18 U.S.C. § 3742,
we could consider a district court’s spoken reasons for making an
upward departure when they differ from the court’s written
reasons, at least with respect to the reasonableness of the
extent of the departure. United States v. Andrews, 390 F.3d 840,
847 (5th Cir. 2004). Booker excised subsection (e) of § 3742,
however, the requirement that a district court write down its
reason for imposing a departure from the guidelines range remains
binding. 18 U.S.C. § 3553(c). In this case, the district court’s
written reasons for its departure, though terse, do not
contradict its spoken reasons.
       49
       See U.S. Sentencing Guidelines § 3(D), intro., which
provides that “convictions on multiple counts do not result in a
sentence enhancement unless they represent additional conduct not
otherwise accounted for by the guidelines.”
       50
             See 903 F.2d 341, 350-51 (5th Cir. 1990).

                                             22
      Although, in Chapters 3 and 5, the Sentencing Guidelines do

address how district courts should sentence defendants convicted

for multiple counts, the comments to U.S.S.G. § 3D1.4 also make

clear that district courts may depart from those requirements in

unusual     circumstances:          “Situations      in   which     there   will    be

inadequate scope for ensuring appropriate additional punishment for

the additional crimes are likely to be unusual and can be handled

by departure from the guidelines.” Further, the Guidelines’ Policy

Statement explains the multiple counts grouping requirement as

necessary to prevent arbitrary casting of a single transaction into

several counts to produce a longer sentence: A defendant who

engages in conduct or a single course of conduct that causes

several harms does not necessarily merit punishment proportionately

increased        with   each   additional       harm.51    The     Policy   Statement

describes two situations in which grouping is appropriate and

describes how the offense level may be fairly calculated: “(1) when

the   conduct       involves        fungible     items    (e.g.,     separate      drug

transactions or thefts of money), the amounts are added and the

guidelines apply to the total amount; (2) when nonfungible harms

are involved, the offense level for the most serious count is

increased        (according    to    a   diminishing      scale)    to   reflect    the

existence of other counts of conviction.”52


      51
           U.S. Sentencing Guidelines Ch. 1 P. A(4) (1998).
      52
           Id.

                                           23
       In the ordinary case, a district court may adjust an offense

level upward under U.S.S.G. §§ 3D1.3 and 3D1.4 for multiple count

convictions, to account for the greater harm; however, no such

adjustment was available in this case.53               An upward departure based

on multiple counts in this case does not, moreover, subvert the

Guidelines’ policy reasons for the grouping rules, as such a result

does not “arbitrarily” cast a single transaction into several

counts.    When a defendant like Saul has been convicted of as many

as   thirteen    separate    counts,      and    the    grouping   rules   of   the

Guidelines      do   not   permit   for    any   sort     of   enhancement   in   a

defendant’s punishment based on the harm or number of counts

included, the district court does not abuse its discretion when it

upwardly departs on this basis.54

      Saul also argues that the Guidelines have already taken into

account the possibility that filing false tax forms could cause

aggravation and harm.        U.S.S.G. § 2T1.1 —— the section that

      53
       U.S.S.G. § 3D1.3(b), applicable to counts grouped
together pursuant to § 3D1.2(d), which includes counts of
conviction under § 2T1.1, provides that the offense level
corresponds to the aggregated quantity determined in accordance
with Chapter 2 (which includes aggregation for the amount of loss
caused by the defendant) and Chapter 3 (which permits adjustments
for a number of reasons that do not apply in this case). U.S.
Sentencing Guideline § 3D1.3(b) (1998).
      54
       In fact, the Sixth Circuit has affirmed a district
court’s decision to depart upwardly based on the number of false
8300 forms filed by defendants in a case very similar to the
instant one, in which the defendants had been convicted of
sending approximately a dozen forms each to the IRS and
government officials. United States v. Anderson, 353 F.3d 490,
509 (6th Cir. 2003).

                                          24
contains the base offense level for § 7212 and under which Saul was

sentenced ——    is primarily concerned with tax evasion.          It relies

on the loss or intended loss caused by a defendant’s conduct to

establish the true base offense level to reflect the amount of

harm.55   U.S.S.G. § 2T1.1 plainly does not account for harm caused

by a tax protestor who not only impedes the IRS’s ability to

function but also uses the IRS as an “attack dog” to harass other

individuals; neither does it anticipate that the tax protestor will

file false forms in an attempt to stop legal proceedings against

him.56    Saul’s victims suffered a greater degree of harm than is

typically involved in a false tax form case, so this factor was an

appropriate one for the sentencer to consider under § 5K2.0.

     We    conclude   that   the   district   court   did   not   abuse   its

discretion in deciding to upwardly depart because its orally stated

reasons address § 3553(a)’s directive to reflect the seriousness of

the offense, to promote respect for the law, and to provide just

punishment for the offense and represent aggravating circumstances




     55
       See U.S. Sentencing Guidelines § 2T1.1, Background (1998)
(“This guideline relies most heavily on the amount of loss that
was the object of the offense.”)
     56
       See United States v. Heckman, 30 F.3d 738, 741-42 (6th
Cir. 1994) (upholding upward departure after defendant was
sentenced in conformity with U.S.S.G. § 2T1.3 (later consolidated
with § 2T1.1), which contemplated tax evasion, because the
defendant also attempted to impede the IRS in its collection of
revenue from other taxpayers and its measurement of taxpayer
compliance, and to harass individuals whose accounts the IRS
scrutinized).

                                     25
that take Saul’s conviction “out of the heartland” of § 2T1.1.57

The district court properly relied on evidence presented at trial

and in the PSR in making its factual determinations, namely, the

number of counts and the fact that Saul’s behavior caused greater

aggravation and harm than the typical defendant sentenced under

U.S.S.G. § 2T1.1.58   Accordingly, the decision to upwardly depart

was reasonable.

     We still must determine, however, whether the degree or extent

of the departure or the sentence as a whole was unreasonable.59 The

district court did not rely on any impermissible factors in making

its decision to depart upwardly, and we have held that, in such

cases, we owe great deference to the sentence imposed by the

district court.60   Furthermore, the Supreme Court instructs us to

measure the reasonableness of a sentence against the policy and

justifications for the Guidelines as set forth in 18 U.S.C. §



     57
      See Simkanin, 420 F.3d at 415-18 (reviewing the district
court’s decision to upwardly depart for an abuse of discretion).
     58
       See United States v. Lara, 975 F.2d 1120, 1124 (5th Cir.
1992) (“A sentencing court may rely upon relevant information
contained in the PSI [Pre-Sentence Investigation Report] in
fashioning its upward departure.”) (citation omitted).
     59
       Booker v. United States, 125 S. Ct. 738, 765 (2005);
Smith, 417 F.3d at 488; id. at 490-92 (reviewing the sentence as
a whole to determine whether it was reasonable).
     60
       Mares, 402 F.3d at 520 (“If the sentencing judge follows
the principles set forth above, commits no legal error in the
procedure followed in arriving at the sentence, and gives
appropriate reasons for her sentence, we will give great
deference to that sentence.”).

                                26
3553(a).61

     At    the    outset,   we   note   that,   by   running   four   six-month

sentences consecutively, the district court quadrupled the maximum

sentence allowable for Saul under the Guidelines, the equivalent of

a seven-level departure.          “While the mere fact that a departure

sentence exceeds by several times the guideline maximum is of no

independent consequence in determining whether the sentence is

reasonable, it may indicate the unreasonableness of the departure

viewed against the court's justification for that departure.”62

Even though, in this case, we concur with the district court’s

decision to depart above the Guidelines, we conclude that the

extent    of     that   departure   approaches       the   outer   boundary   of

reasonableness.

     First, the degree of departure appears to overstate the harm

produced by Saul’s acts.         Several victims testified that they were

inconvenienced by receipt of these forms, and some feared an audit

by the IRS, yet none testified to experiencing any significant

disruption to their daily lives or to having any audits actually

initiated.63        As for the harm done to the IRS, i.e., having to

     61
          Booker, 125 S. Ct. at 765-66.
     62
       United States v. Campbell, 878 F.2d 164, 166 (5th Cir.
1989) (citation omitted).
     63
       In comparison, when the Sixth Circuit approved a district
court’s upward departure on a defendant’s sentence after the
defendant filed false 1096 and 1099 forms for the purpose of
harassing other individuals, as well as an outrageous refund
claim for himself, the aggravation caused to the individuals was

                                        27
investigate the accusations contained in the false forms sent by

Saul, no evidence suggests that the number of hours spent by the

agency on these probes exceeded the amount of time that it would

normally spend investigating false forms.                       Further, Saul sent a

total      of   only   twelve    forms,      affecting      a    total     of    only   six

individuals. Although the number of counts in this case might also

have justified a greater sentence, we are not convinced that this

number justifies multiplying a sentence to a point four times

beyond the maximum under the Guidelines range.

      We also note that, even though the district court was required

to   consider        whether   “the   need     to   avoid       unwarranted       sentence

disparities among defendants with similar records who have been

found guilty of similar conduct” before upwardly departing,64 it did

not do so.65           Saul cites numerous cases in which individuals

convicted       of     sending   false       tax    forms       to   the        IRS   under

circumstances similar to those in his case, and in many instances

sending far more forms and causing more trouble to the IRS and to


far worse. United States v. Heckman, 30 F.3d 738, 741-42 (6th
Cir. 1994). For example, victims testified that the defendant had
demanded payment from them based on false deeds of trust and
other liens against their property and that they had been forced
to hire lawyers or accountants to defend themselves against the
IRS; additionally, the defendant had sent the victims harassing
letters. Id. at 742.
      64
           18 U.S.C. § 3553(a)(6).
      65
       See also 28 U.S.C. § 991(b)(1)(B) (stating that one
purpose of the U.S. Sentencing Commission is to avoid unwarranted
sentencing disparities among defendants with similar records
found guilty of similar criminal conduct).

                                          28
their victims, received shorter sentences.66

     Despite our misgivings about the length of this sentence,

however, we are unwilling to hold that it is unreasonable.              The

sentence does overstate the degree of harm, does not appear to

advance the goal of uniformity, and does over-compensate for the

number of counts, but each of these was a permissible reason for

the district court to depart from the Guidelines’ range and, taken

together, would likely justify a sentence at least within striking

distance   of   that   imposed   by   the   district   court.   Given   the

deference we owe to the district court that has properly applied

the Guidelines, we decline to hold the degree of the departure

unreasonable.    Accordingly, the district court did not abuse its

discretion in imposing Saul’s sentence, and we therefore affirm it.

     3.    Samuel Saldana

           a.    Sixth Amendment Challenge

     It is true that Samuel preserved his Booker challenge to the

district court’s decision to depart upward by citing Blakely at his

sentencing hearing, mandating that we review his challenge for



     66
       See, e.g., United States v. Yagow, 953 F.2d 423 (8th Cir.
1992) (sentencing the defendant to six months’ imprisonment for
sending 180 false 1099 forms to more than 100 individuals and
institutions); United States v. Kuball, 976 F.2d 529, 530 (9th
Cir. 1992) (sentencing the defendant to six months’ imprisonment
for filing false 1099 information returns to eight persons and a
false 1040 that fraudulently claimed a refund of over $600,000);
United States v. Citrowske, 951 F.2d 899, 900 (8th Cir. 1991)
(sentencing the defendant to four months’ imprisonment for filing
more than fifty false 1099 tax return forms).

                                      29
harmless     error.67    This   case     presents   one   of   those     rare

circumstances, however, in which we hold that a defendant who has

preserved Booker error is nonetheless not entitled to vacatur and

remand of his sentence on this ground.         As we stated in Mares, we

will ordinarily vacate a defendant’s sentence when (1) he has

preserved an objection to a Booker Sixth Amendment violation, and

(2) we find error that is not harmless.68      Rule 52(a) of the Federal

Rules of Criminal Procedure provides that a harmless error is “any

error, defect, irregularity or variance that does not                  affect

substantial rights” and such error “must be disregarded.”              Stated

differently,    before   vacating   a    defendant’s   sentence,   we    must

determine whether such an error is harmless beyond a reasonable

doubt.69    Under our harmless error analysis, the government bears

the burden of persuading us, beyond a reasonable doubt, that an




     67
        After the trial court had sentenced Samuel, his attorney
stated: “I just need to make sure for purposes of the record that
the Court is taking recognition of Mr. Saldana’s objection to the
departure under the guidelines under the reliance on Blakely.”
Although this objection is less than crystal clear, we hold that
a defendant’s invocation of Blakely without further explanation
is sufficient to preserve Booker error on appeal. See United
States v. Dowling, 403 F.3d 1242, 1245-47 (11th Cir. 2005)
(holding that, in order to preserve a Booker objection, a
defendant must make a “constitutional” objection at sentencing,
which may include citing Apprendi, the Sixth Amendment, or the
defendant’s right to have facts found by a jury instead of a
judge).
     68
          Mares, 402 F.3d at 520 n.9.
     69
          Neder v. United States, 527 U.S. 1, 15 (1999).

                                    30
error did not affect the defendant’s substantial rights.70

      When     the   district   court    departed   upwardly    under   the

Guidelines, based on facts not found by a jury or admitted by the

defendant, it plainly erred.71     Yet in this instance the government

has demonstrated that this error is harmless.72          During Samuel’s

sentencing hearing, the judge stated that, in the event that the

Booker decision should hold the federal sentencing guidelines

unconstitutional, the court would sentence him to the same amount

of   imprisonment     and   supervised   release    permitted   under   the

substantive statutes.       For an error to have affected substantial

rights, “it means that the error must have been prejudicial: [i]t




      70
       Id.; United States v. Olano, 507 U.S. 725, 734 (1993)
(noting that, unlike harmless error analysis, in which the
government bears the burden of showing no prejudice to the
defendant’s rights, plain error analysis places this burden on
the defendant); United States v. Wheeler, 322 F.3d 823, 828 (5th
Cir. 2003) (“Unlike the harmless error analysis, it is the
defendant rather than the Government who bears the burden of
persuasion with respect to prejudice.”) (citing Olano, 507 U.S.
at 734).
      71
           See Mares, 402 F.3d at 520-21.
      72
       Neither party included any arguments or specifics
relating to this Booker issue in their briefs, as Booker had not
yet been decided at the time of this appeal. Instead, Samuel
stated merely that he wished to preserve any arguments he might
make challenging the Guidelines under Blakely v. Washington, 124
S. Ct. 2531 (2004), and the government noted that such arguments
were foreclosed by our decision in United States v. Pineiro, 377
F.3d 464 (5th Cir. 2004), vacated and remanded by Pineiro v.
United States, 125 S. ct.. 1003 (2005). At oral argument,
however, the government argued that any Booker error was harmless
for the reasons that we adopt in this opinion.

                                    31
must have affected the outcome of the district court proceedings.”73

It is obvious to us that the error committed by the district court

in    this    case   did   not   affect    the   outcome   of   the   sentencing

proceedings, so any error committed by the district court was

harmless.74

              b.     Upward Departure75

       The district court sentenced Samuel in the same manner that it

sentenced Saul, the only difference being that Samuel’s criminal

history category was II,76 yielding a greater Guidelines range of

four to ten months on the grouped counts.            Count one, violation of

§ 7212, carried a statutory maximum of three years imprisonment and

one    year    supervised    release;      counts   two    through    seventeen,

violations of § 1001(a)(3), each carried a statutory maximum of

five years imprisonment and three years supervised release.                  As

noted above, the district court sentenced Samuel to the statutory

maximum of five years imprisonment.

       The district court departed upwardly on Samuel’s sentence


       73
            United States v. Olano, 507 U.S. 725, 734 (1993).
       74
       See United States v. Thompson, 403 F.3d 533, 535-36 (8th
Cir. 2005) (holding any Booker error to be harmless because the
district court expressly sentenced the defendant to an alternate,
statutory-based sentence in the event that Booker ruled the
Guidelines unconstitutional).
       75
       We will not repeat our discussion of the upward departure
analysis here.
       76
       Samuel also failed to appear for jury selection at his
trial and received a two-level enhancement for obstruction of
justice under U.S.S.G § 3C1.1 n.4(e) (1998).

                                          32
because it found that there were aggravating circumstances of a

kind and to a degree that were not adequately considered by the

Sentencing Commission.   Specifically, the district court explained

in its written reasons that Samuel filed the false 8300s as a

weapon against numerous public officials for daring to perform

their public duties.   As noted above, however, the Guideline under

which Samuel was sentenced focuses primarily on filing false

returns or claiming fraudulent deductions —— not on using the IRS

as a personal “attack dog.”    Moreover, the district court found

that the Guideline did not adequately take the number of victims

into account —— in Samuel’s case, there were seven.            The court

emphasized at the sentencing hearing, and confirmed in writing,

that Samuel had committed the crime on sixteen separate occasions,

and ultimately concluded that without “an adequate sentence, the

Defendant will not be deterred and will continue his unlawful

activities.”

     The district court’s reasons for its upward departure were not

unreasonable —— indeed, deterrence, promoting respect for the law,

and the seriousness of the offense were factors that the court was

required to consider under 18 U.S.C. § 3553(a).      And, Samuel does

not challenge the validity of the court’s reasons for its upward

departure. Rather, he contends that the extent of the departure is

unreasonable,   insisting   that    his   sentence   of   60     months’

imprisonment is disproportionately long in comparison to sentences

imposed in similar cases of defendants using fraudulent IRS forms

                                   33
to harass individuals.77     He also urges that the facts of his case

do not support a sentence of five years, which is six times longer

than the maximum sentence under the applicable sentencing range on

any count of conviction if all are served concurrently.

       At the outset, we again acknowledge that the extent of the

departure here comes close to the outer limits of reasonableness.

First, the degree of the departure overstates the harm done to the

victims. Specifically, most victims testified to experiencing only

some     annoyance   and   trepidation   at   the   thought   of   an   IRS

investigation, and their greatest inconveniences were contacting

the IRS or FBI and filling out forms. Second, Samuel’s sentence is

significantly longer than those imposed in similar “tax protestor”

cases.      We note, however, that —— as in Saul’s case —— the district

       77
       See infra note 66; see also United States v. Bowman, 173
F.3d 595, 596-97 (6th Cir. 1999) (upholding defendant’s sentence
of thirty-three months’ imprisonment for sending 59 fraudulent
1099 and 1096 forms to individuals, institutions, and the IRS in
retaliation for suits, foreclosures, and other judgments brought
against him); United States v. Heckman, 30 F.3d 738, 743 (6th
Cir. 1994) (upholding twenty-four month sentence, including a
fourteen-month upward departure, when defendant filed at least
seventy-nine false 1099 Forms in an attempt to harass victims,
demanded payment from victims for false liens he had filed
against their property, and caused the victims to hire attorneys
and accountants to defend themselves against the IRS); United
States v. Hanson, 2 F.3d 942, 944-46 (9th Cir. 1993) (vacating
and remanding defendant’s 12-month sentence for filing four false
1096 and 1099 forms claiming that he had received $46,996,669.41
from three FHA officials and $31,331,112.94 from two other FHA
employees because the proper Guidelines range was one to six
months, not twelve months); United States v. Parsons, 967 F.2d
452, 453 (10th Cir. 1992) (noting that defendant who had filed
thirteen false 1099 forms and made demands to recipients that
they pay him the amounts specified in the forms had received six
months’ incarceration).

                                    34
court’s   reasons   for   upwardly   departing   are   valid    and,   taken

together, clearly justify a sentence of the length of the one

actually imposed by the district court. Given the deference we owe

to the district court, we will not overturn the extent of the

upward departure here as unreasonable.

                            III. CONCLUSION

     We affirm both defendants’ convictions: (1)               The district

court did not err when it instructed the jury on the meaning of

“corruptly;” (2) both defendants’ convictions are supported by

sufficient evidence; and (3) the court did not abuse its discretion

when it refused to admit the tax manuals into evidence at Saul’s

trial, as these manuals were cumulative, confusing, and had little

probative value.      We also affirm both defendants’ sentences:

Neither has successfully stated a claim under United States v.

Booker, and the district court did not abuse its discretion in any

aspect of its sentencing methodology.            The Saldana brothers’

convictions and sentences are, in all respects,

AFFIRMED.




                                     35